Citation Nr: 1025241	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome 
of the right knee (right knee disability).

2.  Entitlement to service connection for patellofemoral syndrome 
of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from July 1985 to March 2007.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The Veteran's right knee disability began in service.

2.  The Veteran's left knee disability began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting service connection for a bilateral knee 
disability, and this is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or assist 
her is inconsequential and, therefore, at most, no more than 
harmless error.
II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If there is no evidence of a chronic 
condition during service, or an applicable presumption period, 
then a showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the claimant 
currently has a claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Although the Veteran may testify as to symptoms she perceives to 
be manifestations of a disability, the questions of whether a 
chronic disability is currently present and related to service 
require medical knowledge and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In February 2007, while the Veteran was still on active duty, she 
requested service connection for bilateral knee 
pain/patellofemoral syndrome.  

A VA examination was conducted in February 2007.  The Veteran 
complained of bilateral knee pain since 1990, right greater than 
left, twice a week.  VA examination and bilateral knee X-rays 
were normal.  The diagnosis was bilateral patellofemoral pain 
syndrome without functional impairment.  

An examination report of Shirley Yee, M.D., dated in March 2009, 
is of record.  The Veteran complained of bilateral knee pain.  
Knee examination was normal, although the Veteran did complain of 
pain on examination.  The private physician assessed bilateral 
knee pain, patellofemoral syndrome, or early osteoarthritis; and 
standing X-rays were scheduled.  The subsequent X-ray report of 
the bilateral knees was negative.  In April 2009 Dr. Yee noted 
that the Veteran's bilateral knee X-rays were unremarkable, and 
diagnosed bilateral knee pain/patellofemoral syndrome.  

There is no evidence of a chronic bilateral knee condition during 
service, and diagnoses of bilateral knee pain or patellofemoral 
pain syndrome do not constitute disabilities for which service 
connection is granted.  However, the Veteran has complained of 
bilateral knee pain since service, and has been diagnosed with an 
identifiable disability, bilateral patellofemoral syndrome, by a 
private physician in March 2009.  Therefore, a showing of 
continuity of symptomatology after service pursuant to 38 C.F.R. 
§ 3.303(b) has been demonstrated.











ORDER

1.  Entitlement to service connection for patellofemoral syndrome 
of the right knee (right knee disability) is granted.

2.  Entitlement to service connection for patellofemoral syndrome 
of the left knee (left knee disability) is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


